DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1518 from paragraph 0202.  Corrected drawing sheets in compliance with 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1580, 1609, and 1610.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631).
In regards to claim 1, Arellano teaches an accelerator device comprising:
a cache memory (cache memory 306, figure 3);
a fabric interconnect coupled with the cache memory (“Referring to FIG. 2, an embodiment of a fabric composed of point-to-point Links that interconnect a set of components is illustrated.”, paragraph 0043); and
one or more hardware tiles coupled with the fabric interconnect (See figures 2 and 3), and a class of service identifier for the memory allocation, wherein the class of service identifier specifies a limit to a number of cache ways within the cache memory that are eligible to cache data for the memory allocation (“In certain implementations, 
Arellano fails to teach the one or more hardware tiles including a set of registers to store page attribute information for a memory allocation within memory of the accelerator device, the page attribute information including the class of service identifier for the memory allocation.  Chamarty teaches the one or more hardware tiles including a set of registers to store page attribute information for a memory allocation within memory of the accelerator device (“If no cache line was allocated for the request (420) the cache identifies a page-level attribute value of the page descriptor associated with the memory request (440).”, paragraph 0062), the page attribute information including the class of service identifier for the memory allocation (“The cache determines whether the page-level attribute value has a dedicated cache portion (450). For example, the cache can compare the page-level attribute value to one or more attribute values stored in the configuration registers. In response to determining that the page-level attribute value has a dedicated cache portion, the cache services the memory request by using the dedicated cache portion (460).”, paragraph 0063) in order to “increase the performance and utilization of the cache” (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty to include the one or more hardware tiles including a set of registers to store page attribute information for a memory allocation within memory of the accelerator device, the page attribute information including the id.).
In regards to claim 2, Arellano further teaches a translation lookaside buffer (TLB) to cache a virtual to physical address translation for a memory page of memory associated with the memory allocation (“The D-TLB is to store recent virtual/linear to physical address translations. As a specific example, a processor may include a page table structure to break physical memory into a plurality of virtual pages.”, paragraph 0034).
In regards to claim 3, Arellano further teaches that the TLB virtual to physical address translation is a page table entry for the memory page (“The D-TLB is to store recent virtual/linear to physical address translations. As a specific example, a processor may include a page table structure to break physical memory into a plurality of virtual pages.”, paragraph 0034).  Chamarty further teaches that the page table entry identifies a first register and the first register is configurable to store the page attribute information (“The client device modifies the page table to associate the page-level attribute with one or more allocated pages for the requested memory region (230). In other words, the client device stores in the page table an association between each allocated page and each assigned page-level attribute value.”, paragraph 0046).
In regards to claim 5, Arellano further teaches that the cache memory includes a second register, the second register is configured to store a mask, and the mask specifies a set of cache ways within the cache memory that are eligible to store data associated with the class of service identifier (See figure 5; “In one example, the cache 
In regards to claim 6, Arellano further teaches a cache controller (Cache Controller 308, figure 5), the cache controller configured to:
determine a class of service for a memory allocation (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059); and
allocate a cache way within the cache memory to store data from the memory page, the cache way allocated from the set of cache ways within the cache memory that are eligible to store data associated with the class of service identifier (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059).
In regards to claim 8, Arellano further teaches one or more memory tiles coupled with the one or more hardware tiles, the one or more memory tiles including the memory associated with the memory allocation (System memory 210, figure 2).
In regards to claim 9, Arellano further teaches that the one or more hardware tiles include a set of accelerator engines including functional units to perform general-purpose compute operations (“graphics domain 1260 includes one or more graphics engines having a media engine 1265”, paragraph 0202), the set of accelerator engines to perform operations of threads executed via the one or more hardware tiles (“As depicted, core 101 includes two hardware threads 101a and 101b, which may also be referred to as hardware thread slots 101a and 101b.”, paragraph 0029).
In regards to claim 10, Chamarty further teaches that the threads executed via the one or more hardware tiles include:
a first thread having a first class of service identifier, the first class of service identifier to specify a first limit to the number of cache ways within the cache memory (“One example of these techniques includes allocating different portions of the cache to different processes executing on the same client device. For example, the cache 120 can inspect the page descriptors of incoming memory requests in order to determine that some of the requests relate to pages owned by the first process 114a and that some other requests relate to pages owned by the second process 114b. Thus, in order to prevent these two processes from competing with each other for cache resources, the cache 120 can allocate a first portion of the cache to the first process 114a executing on the client device 110a and can allocate a second portion of the cache to the second process 114b executing on the same client device.”, paragraph 0033);
and
a second thread having a second class of service identifier, the second class of service identifier to specify a second limit to the number of cache ways within the cache memory (“One example of these techniques includes allocating different portions of the cache to different processes executing on the same client device. For example, the cache 120 can inspect the page descriptors of incoming memory requests in order to determine that some of the requests relate to pages owned by the first process 114a and that some other requests relate to pages owned by the second process 114b. Thus, in order to prevent these two processes from competing with each other for cache resources, the cache 120 can allocate a first portion of the cache to the first process 
In regards to claim 11, Chamarty further teaches that the first class of service identifier is additionally to specify a first set of cache ways, the second class of service identifier is additionally to specify a second set of cache ways, the first set of cache ways and the second set of cache ways have one or more cache ways in common, a cache way includes multiple cache lines, and the data is stored in a cache line of the multiple cache lines (“One example of these techniques includes allocating different portions of the cache to different processes executing on the same client device. For example, the cache 120 can inspect the page descriptors of incoming memory requests in order to determine that some of the requests relate to pages owned by the first process 114a and that some other requests relate to pages owned by the second process 114b. Thus, in order to prevent these two processes from competing with each other for cache resources, the cache 120 can allocate a first portion of the cache to the first process 114a executing on the client device 110a and can allocate a second portion of the cache to the second process 114b executing on the same client device.”, paragraph 0033; “The allocation engine allocates a portion of the cache to requests having the page-level attribute value (330). The attribution engine can allocate any appropriate portion of the cache, e.g., one or more lines, sets, ways, or some combination of these. In some implementations, the portions are exclusively allocated such that only memory requests having the specified page-level attribute value can use the allocated cache resources.”, paragraph 0053).
In regards to claim 12, Arellano further teaches that the fabric interconnect is a first fabric interconnect and the accelerator device includes a second fabric interconnect coupled with a host interface and the one or more hardware tiles, the second fabric interconnect configured to enable communication with a processor external to the accelerator device (See figures 10 and 12).
In regards to claim 13, Arellano teaches a system comprising:
a cache memory (cache memory 306, figure 3);
a fabric interconnect coupled with the cache memory (“Referring to FIG. 2, an embodiment of a fabric composed of point-to-point Links that interconnect a set of components is illustrated.”, paragraph 0043); and
one or more hardware tiles coupled with the fabric interconnect (See figures 2 and 3), and a class of service for the memory allocation, wherein the cache memory is configured to cache data of the memory allocation within a set of cache ways enumerated as eligible to store data associated with the class of service (“In certain implementations, the registers store a CLOS waymask for IO transactions. A waymask is a type of bitmask that identifies which cache way the piece of data can be stored in and how much of the cache region that data is allowed to use.”, paragraph 0056).
Arellano fails to teach the one or more hardware tiles including a set of registers to store page attribute information for a memory allocation within memory of the system, the page attribute information to identify a class of service for the memory allocation.  Chamarty teaches the one or more hardware tiles including a set of registers to store page attribute information for a memory allocation within memory of the system (“If no cache line was allocated for the request (420) the cache identifies a page-level attribute id.).
In regards to claim 16, Arellano teaches a method comprising:
receiving a request to cache data stored in memory (“FIG. 6 is a process flow diagram 600 of selectively storing data directly into cache memory based on traffic class. A data packet is received and forwarded to the cache controller (602).”, paragraph 0059) of an accelerator device (graphics domain 1260, figure 12) coupled with a system interface of a computing device (PCIe, figure 12), the memory associated with a page table entry (“As a specific example, a processor may include a page table structure to break physical memory into a plurality of virtual pages.”, paragraph 0034);
reading a class of service identifier (“For example, the cache controller maps the traffic class to a class of service (CLOS) or other categorization of cache allocation.”, paragraph 0059);
allocating a cache way in a cache memory of the accelerator device, wherein the cache way is allocated from a set of cache ways specified as eligible to store data for memory allocations having the class of service identified by the class of service identifier (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059); and
storing the data to the allocated cache way (“If the cache controller determines that there are available cache ways into the cache, then the cache controller can store the data into cache (612).”, paragraph 0059).
Arellano fails to teach that the page table entry identifies a register storing page attribute information for the page table entry; and 
reading a class of service identifier from the page attribute information stored in the register.
Chamarty teaches that the page table entry identifies a register storing page attribute information for the page table entry (“The client device modifies the page table to associate the page-level attribute with one or more allocated pages for the requested memory region (230). In other words, the client device stores in the page table an association between each allocated page and each assigned page-level attribute value.”, paragraph 0046); and 
reading a class of service identifier from the page attribute information stored in the register (“If no cache line was allocated for the request (420) the cache identifies a 
in order to “increase the performance and utilization of the cache” (paragraph 0009).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty such that the page table entry identifies a register storing page attribute information for the page table entry; and 
reading a class of service identifier from the page attribute information stored in the register
in order to “increase the performance and utilization of the cache” (id.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631) and Intel (Intel 64 and IA-32 Architectures Software Developer’s Manual).
In regards to claim 4, Arellano in view of Chamarty teaches claim 3.  Arellano in view of Chamarty fails to teach that the page table entry identifies the first register via an index enumerated via one or more bits of the page table entry and the index specifies the first register within a set of registers, each register in the set of registers configurable to store the page attribute information.  Intel teaches that the page table entry identifies the first register via an index enumerated via one or more bits of the page table entry and the index specifies the first register within a set of registers, each register in the set of registers configurable to store the page attribute information (“To id.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631) and Sturges et al. (US 2003/0196041).
In regards to claim 7, Arellano further teaches that the cache memory includes multiple memory regions, each of the multiple memory regions includes an instance of the second register, each of the multiple memory regions is associated with a region controller (See figure 5), and at least one region controller is to store at least a portion of the data from the memory page into at least one of the multiple memory regions, the at least one region controller configured to store the portion of the data from the memory page in a cache way that is eligible to store data associated with the class of service 
Arellano in view of Chamarty fails to teach that the cache memory includes multiple memory banks.  Sturges teaches that the cache memory includes multiple memory banks (“The cache memory is divided into four banks B1,B2,B3,B4.”, paragraph 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty and Sturges such that the cache memory includes multiple memory banks in order to support simultaneous multiple accesses.
In regards to claim 17, Arellano in view of Chamarty teaches claim 16.  Arellano in view of Chamarty fails to teach that storing the data to the allocated cache way includes requesting a bank controller to store at least a portion of the data into a region of a memory bank associated with the allocated cache way.  Sturges teaches that storing the data to the allocated cache way includes requesting a bank controller to store at least a portion of the data into a region of a memory bank associated with the allocated cache way (“The partition indicator gives information regarding the partition into which the data item may be placed when it is first loaded into the cache memory 22. For the cache structure illustrated in FIG. 2, each partition can constitute one bank of the cache. In the partition indicator, each bit refers to one of the banks. The value of 1 in bit j of the partition indicator means that the data in that page may not be placed in partition j. The value of 0 in bit j means that the data in that page may be placed in partition j.”, paragraph 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with .

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631) and Herdrich et al. (US 2016/0299849).
In regards to claim 14, Arellano further teaches a cache controller (Cache Controller 308) to allocate a cache way selected from the set of cache ways enumerated as eligible to store data associated with the class of service (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059), wherein the cache controller is configured to:
receive a request to allocate the cache way (“The cache determines whether a cache line has already been allocated for the request (420).”, paragraph 0060);
identify eligible cache ways according to a way mask for the class of service associated with the request (“In response to determining that the page-level attribute value has a dedicated cache portion, the cache services the memory request by using the dedicated cache portion (460).”, paragraph 0063); and
replace an eligible cache way according to a class of service aware cache replacement policy (“In response to determining that the page-level attribute value has a 
Arellano in view of Chamarty fails to teach determine that each cache way in the set of cache ways enumerated as eligible is allocated.  Herdrich teaches determine that each cache way in the set of cache ways enumerated as eligible is allocated (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty and Herdrich to include determine that each cache way in the set of cache ways enumerated as eligible is allocated in order to maximize cache utilization.
In regards to claim 15, Herdrich further teaches that to replace the eligible cache way according to the class of service aware cache replacement policy, the cache controller is configured to:
identify one or more cache ways within the eligible cache ways having an invalid status (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050);
set the one or more cache ways having the invalid status as victim candidates (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050); and
replace data within a victim candidate with the data of the memory allocation (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050).
In regards to claim 18, Arellano in view of Chamarty teaches claim 16.  Arellano in view of Chamarty fails to teach determining that each cache way in the set of cache ways specified as eligible is allocated; and
replacing an eligible cache way according to a class of service aware cache replacement policy.
Herdrich teaches determining that each cache way in the set of cache ways specified as eligible is allocated (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051); and
replacing an eligible cache way according to a class of service aware cache replacement policy (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty and Herdrich to 
replacing an eligible cache way according to a class of service aware cache replacement policy
in order to improve the cache hit rate.
In regards to claim 19, Herdrich further teaches that replacing the eligible cache way according to the class of service aware cache replacement policy includes:
identifying one or more cache ways within the eligible cache ways having an invalid status (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050);
setting the one or more cache ways having the invalid status as victim candidates (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050); and
replacing data within a victim candidate with the data of the memory allocation (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Herdrich et al. .
In regards to claim 20, Herdrich further teaches that replacing the eligible cache way according to the class of service aware cache replacement policy includes:
determining that all eligible cache ways for the class of service are valid (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051);
identifying one or more least recently used cache ways within the eligible cache ways (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051);
setting the one or more least recently used cache ways as victim candidates (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051); and
replacing data within a victim candidate with the data of the memory allocation (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051).
Arellano in view of Chamarty and Herdrich fails to teach identifying one or more least recently used cache ways using a 1-bit pseudo least-recently-used policy.  Al-Zoubi teaches identifying one or more least recently used cache ways using a 1-bit pseudo least-recently-used policy (“The other implementation of the PLRU heuristic is based on using the most recently used (MRU) bits (PLRUm). In this case each cache block is assigned an MRU bit, stored in the tag table.”, section 2, paragraph 4) thereby “providing the best performance at minimal cost” (section 5, paragraph 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Herdrich, and Al-Zoubi to include identifying one or more least recently used cache ways using a 1-bit pseudo least-recently-used policy thereby “providing the best performance at minimal cost” (id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattina (US 7,558,920) teaches selecting a cache block for replacement based on the CPU and the request type.  Plondke (US 2010/0318742) teaches a bit in the TLB that controls which cache partition to use.  Wang (US Intel 64 and IA-32 Architectures Software Developer's Manual) teaches cache allocation technology.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhandaru (US 2021/0026769) and Gholkar (US 2021/0157739) teach closely related inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        25 January 2022